NUMBER 13-02-137-CV
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI
 
 
GEORGINA BUSTINZA NEUMANN,                                          Appellant,
 
                                                   v.
 
GUSTAV NEUMANN,                                                              Appellee.
 
 
 
                        On appeal from the 197th District Court
                                 of Cameron County, Texas.
 
 
 
                                   O P I N I O N
 
                   Before Justices
Dorsey, Rodriguez, and Castillo
                                       Opinion Per Curiam
 
Appellant, GEORGINA BUSTINZA NEUMANN, perfected an appeal from a judgment
entered by the 197th District Court of Cameron
County, Texas, in cause number 99-03-1440-C.  No clerk=s record has been filed due to
appellant=s failure to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record.  




If the trial
court clerk fails to file the clerk=s record because the appellant
failed to pay or make arrangements to pay the clerk=s fee for preparing the clerk=s record, the appellate court may
dismiss the appeal for want of prosecution unless the appellant was entitled to
proceed without payment of costs.  Tex. R. App. P. 37.3(b).
On April 10, 2002, notice was given to all parties that this appeal
was subject to dismissal pursuant to Tex.
R. App. P. 37.3(b).  Appellant was given ten days to explain why
the cause should not be dismissed.  To
date, no response has been received from appellant. 
The Court,
having examined and fully considered the documents on file, appellant=s failure to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record,  this Court=s notice, and appellant=s failure to respond, is of the
opinion that the appeal should be dismissed for want of prosecution. The appeal
is hereby DISMISSED FOR WANT OF PROSECUTION.
PER CURIAM
 
Do not publish.
Tex. R. App. P. 47.3.
Opinion delivered and filed
this the 23rd
day of May, 2002.